         Case 18-40887-JMM                       Doc 17        Filed 10/18/18 Entered 10/18/18 21:13:47                                  Desc Main
                                                              Document      Page 1 of 3



    Fill in this information to identify your case:                                                               Check as directed in lines 17 and 21:
                                                                                                                  According to the calculations required by
    Debtor 1              Michael                                     Kelley                                      this Statement:
                          First Name           Midde Name            Last Name


    Debtor 2              Cami                                      Kelley                                        El 1. Disposable income is not determined
    (Spouse. if filing)   First Name           Midde Name            Last Name                                           under 11 U.S.C. § 1325(b)(3).
                                                                                                                  21 2. Disposable income is determined
    United States Bankruptcy Court for the:                            District of
                                                                                                                         under 11 U.S.C. § 1325(b)(3).
    Case number
    (If known)                                                                                                    ❑   3. The commitment period is 3 years.
                                                                                                                  10 4. The commitment period is 5 years.
                                                                                                                 ❑ Check if this is an amended filing

Official Form B 22C1

Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                               12/14

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If
more space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (if known).


Part 1:             Calculate Your Average Monthly Income

t. What is your marital and filing status' Check one only.
      0 Not married. Fill out Column A, lines 2-11.
      10 Married. Fill out both Columns A and B, lines 2-11.

      Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
      bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
      August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in
      the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the income
      from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                   Column A                Column B
                                                                                                   Debtor 1                Debtor 2 or
                                                                                                                           non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all                                                  300.00
                                                                                                   $ 9,543.40
   payroll deductions).

3     Alimony and maintenance payments. Do not include payments from a spouse if
      Column B is filled in.

4. All amounts from any source which are regularly paid for household expenses of
   you or your dependents, including child support. Include regular contributions from
    an unmarried partner, members of your household, your dependents, parents, and
    roommates. Include regular contributions from a spouse only if Column B is not filled
    in. Do not include payments you listed on line 3.

5 Net income from operating a business, profession, or farm

      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses                    —$

                                                                                         Copy
      Net monthly income from a business, profession, or farm                                                                 $
                                                                                         here's


6. Net income from rental and other real property
      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses
                                                                                         Copy
      Net monthly income from rental or other real property
                                                                                         here—) $


    Official Form B 22C1               Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                            page 1
          Case 18-40887-JMM                        Doc 17              Filed 10/18/18 Entered 10/18/18 21:13:47                                      Desc Main
                                                                      Document      Page 2 of 3
    Debtor 1          Michael                                             Kelley                   Case number   (11 known)
                       First Name    Middle Name          Last Name




                                                                                                 Column A                       Column B
                                                                                                 Debtor 1                       Debtor 2 or
                                                                                                                                non-filing spouse
7. Interest, dividends, and royalties                                                                                             $
8     Unemployment compensation

      Do not enter the amount if you contend that the amount received was a benefit under
      the Social Security Act. Instead, list it here:                  +

           For you
           For your spouse

9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.

10. Income from all other sources not listed above. Specify the source and amount.
    Do not include any benefits received under the Social Security Act or payments
    received as a victim of a war crime, a crime against humanity, or international or
    domestic terrorism. If necessary, list other sources on a separate page and put the
    total on line 10c.

          10a

          10b.

          10c.Total amounts from separate pages, if any.                                        +$                             +$

11. Calculate your total average monthly income. Add lines 2 through 10 for each
    column. Then add the total for Column A to the total for Column B.                            $ 9,543.40                               300.00            $ 9 843 4
                                                                                                                                                             Total average
                                                                                                                                                             monthly Income




Part 2:             Determine How to Measure Your Deductions from Income


12. Copy your total average monthly income from line 11.                                                                                                 $     9,843.40
13. Calculate the marital adjustment. Check one:

      ❑     You are not married. Fill in 0 in line 13d.

      GA You are married and your spouse is filing with you. Fill in 0 in line 13d.
      ❑     You are married and your spouse is not filing with you.
            Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you
            or your dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than you or
            your dependents.
            In lines 13a-c, specify the basis for excluding this income and the amount of income devoted to each purpose. If
            necessary, list additional adjustments on a separate page.

             If this adjustment does not apply, enter 0 on line 13d.

            13a.

            13b.

            13c                                                                                    +$
            13d. Total                                                                                        0.00            Copy here.      13d.   —
                                                                                                                                                                   0.00




14. Your current monthly income. Subtract line 13d from line 12.                                                                               14.         $ 9,843.40


15. Calculate your current monthly income for the year. Follow these steps:
                                                                                                                                                       $     9,843.40
      15a. Copy line 14 here +                                                                                                               15a.

                 Multiply line 15a by 12 (the number of months in a year).                                                                               x    12
      15b. The result is your current monthly income for the year for this part of the form.                                                             $ 118 120 8(
                                                                                                                                             15b.




 Official Form B 22C1                   Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                     page 2
        Case 18-40887-JMM                            Doc 17           Filed 10/18/18 Entered 10/18/18 21:13:47                                Desc Main
                                                                     Document      Page 3 of 3

 Debtor 1         Michael                                               Kelley                        Case number orknown)
                     First Name       Middle Name        Last Name




16. Calculate the median family income that applies to you. Follow these steps:

     16a.    Fill in the state in which you live.                          ID

                                                                            4
     16b. Fill in the number of people in your household.


     16c. Fill in the median family income for your state and size of household.                                                      16c.           72 381 00
                                                                                                                                                 $      '
          To find a list of applicable median income amounts, go online using the link specified in the separate
          instructions for this form. This list may also be available at the bankruptcy clerk's office.

17. How do the lines compare?

     17a.❑ Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under 11 U.S.C.
           § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Disposable Income (Official Form 22C-2).

     17b.        Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C.
                 § 1325(b)(3). Go to Part 3 and fill out Calculation of Disposable Income (Official Form 22C-2). On line 39 of that form, copy
                 your current monthly income from line 14 above.

Part 3:              Calculate Your Commitment Period Under 11 U.S.C. §1325(b)(4)


18. Copy your total average monthly income from line 11.                                                                                18.      $    9,843.40

19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend
    that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's
    income, copy the amount from line 13d.
                                                                                                                                                            0.00
     If the marital adjustment does not apply, fill in 0 on line 19a.                                                                   19a - $

     Subtract line 19a from line 18.                                                                                                                 $ 9,843.40
                                                                                                                                        19b


20. Calculate your current monthly income for the year. Follow these steps:

     20a. Copy line 19b                                                                                                                20a.      $     9,843.40

             Multiply by 12 (the number of months in a year).                                                                                 x 12
     20b. The result is your current monthly income for the year for this part of the form.                                            20b.      $ 118,120.8(


     20c. Copy the median family income for your state and size of household from line 16c.                                                          72 381 00
                                                                                                                                                 $     '

21   How do the lines compare?

     ❑ Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3,       The commitment period is
       3 years. Go to Part 4.
            Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
            check box 4, The commitment period is 5 years. Go to Part 4.


                  Sign Below


        By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

        X /s/ Michael Kelley                                                        X /s/ Cami Kelley
              Signature of Debtor 1                                                     Signature of Debtor 2


                      10/18/2018                                                               10/18/2018
              Date                                                                      Date
                     MM/ DD /     YYYY                                                         MM/DD /YYYY




        If you checked 17a, do NOT fill out or file Form 22C-2.

        If you checked 17b, fill out Form 22C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




 Official Form B 22C1                     Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                            page 3
